Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

by and between

WMG ACQUISITION CORP.

and

Lyor Cohen

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of this 14th day of March, 2008 by and between WMG Acquisition Corp., a
Delaware corporation (the “Company”), and Lyor Cohen (the “Executive”).

RECITALS:

WHEREAS, the Company is a direct wholly owned subsidiary of WMG Holdings Corp.,
a Delaware corporation (“Midco”), and an indirect wholly owned subsidiary of
Warner Music Group Corp., a Delaware corporation (“Parent”); and

WHEREAS, the Company wishes to engage the Executive to serve as the Chairman and
Chief Executive Officer, Recorded Music – North America, overseeing the recorded
music operations of the Company in the United States and Canada (the
“Division”), on the terms and conditions contained herein and the Executive
wishes to accept such engagement on the terms and conditions contained herein.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants herein, the parties hereby agree as follows:

1. Employment Period. This Agreement and the Executive’s employment with the
Company hereunder (hereinafter referred to as the “Employment Period”) shall be
effective on March 15, 2008 (the “Effective Date”) and, unless earlier
terminated pursuant to Section 4 hereof, shall expire on the fifth anniversary
of the Effective Date; provided that the Employment Period shall be
automatically extended by one year upon the fifth anniversary of the Effective
Date and upon each subsequent anniversary of the Effective Date unless, no less
than ninety (90) days prior to the fifth anniversary of the Effective Date or
any such subsequent anniversary either the Company or the Executive gives the
other party written notice of non-renewal in accordance with Section 9(e)
hereof, in which case the Employment Period shall end on the anniversary of the
Effective Date immediately following the receipt of such notice.

2. Position, Duties, Location and Representations.

(a) Position; Duties. During the Employment Period, the Executive shall be
employed as the Chairman and Chief Executive Officer, Recorded Music – North
America, and shall report solely to the Chief Executive Officer of Parent (the
“Parent CEO”). The Executive shall be responsible for oversight and management
of (i) all operations and activities of the Division, and (ii) such additional
business units or divisions of the Company’s operations (including, without
limitation, oversight of any additional territories and/or responsibilities
commensurate with the Executive’s status as one of the Company’s most senior
executives) as may be assigned to the Executive by the Parent CEO from time to
time (collectively, the



--------------------------------------------------------------------------------

“Additional Operations”), and, in each case, any activities consistent therewith
and related thereto. All employees of the Division (and of any Additional
Operations assigned to the Executive) shall report, directly or indirectly, to
the Executive (and, through the Executive, to the Parent CEO), and to no other
direct report of the Parent CEO.

(b) Location. The Executive’s services to the Company shall be performed
primarily at the offices of the Company located in New York City, subject to
travel requirements necessary to discharge the responsibilities and duties
assigned to the Executive hereunder.

(c) Duties. Excluding periods of vacation, sick leave and disability to which
the Executive is entitled during the Employment Period, the Executive agrees, to
the extent necessary to discharge the responsibilities and duties assigned to
the Executive hereunder, to use the Executive’s best efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period,
the Executive may (i) serve on corporate, civic, educational, philanthropic or
charitable boards or committees, (ii) passively own not more than three percent
(3%) of the outstanding capital stock of any corporation whose stock is publicly
traded, (iii) manage personal investments or (iv) engage in any other activity
(other than as an employee) which is not competitive with any activity of the
Company, and Division or the “Business” (as defined below) (other than a de
minimis activity of the Company, and Division or the Business) at the time the
Executive commences engaging in such activity, so long as such activity does not
interfere with the performance of the Executive’s responsibilities and duties
hereunder, and the amount of time the Executive spends on all such activities is
insignificant. “Business” shall have the meaning assigned to such term in the
Prior Agreement (as defined in Section 9(i) below).

(d) Representations. The Executive represents and warrants to the Company that,
other than prohibitions generally imposed by law, there is no “Contract” (as
defined in Section 6(d)) or other restriction or agreement in effect that would
prohibit or otherwise limit the Executive’s ability to enter into or negotiate
this Agreement, become an employee or officer of the Company or to discharge the
responsibilities and duties assigned to the Executive hereunder.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary at an annual rate equal to $3,000,000 (“Base Salary”),
payable in regular installments in accordance with the Company’s usual payroll
practices; provided, however, that Base Salary shall be reviewed for
discretionary increases by the Board of Directors of Parent (the “Board”) or the
Compensation Committee thereof no less than annually.

(b) Annual Bonus. During the Employment Period, the Executive shall be eligible
to receive an annual cash bonus (the “Annual Bonus”) in respect of each full or
partial fiscal year of the Company (a “Fiscal Year” which, as of the Effective
Date, is the period October 1 through September 30), with a target of $2.5
million (the “Target Annual Bonus”), a minimum of $1.5 million and a maximum of
$5 million (pro rated for partial Fiscal Years of employment), based on the
attainment of Company, individual, Division and/or Business performance targets
established by the Board or the Compensation Committee thereof in consultation
with the Executive; provided, however, that the Annual Bonus payable to the
Executive for each Fiscal Year shall not be less than $1.5 million (the
“Guaranteed Minimum

 

2



--------------------------------------------------------------------------------

Bonus”). For purposes of clarification, (i) with respect to the 2008 Fiscal
Year, the Annual Bonus awarded to the Executive shall be determined by the
Company taking into account the service rendered by the Executive to the Company
in all of Fiscal Year 2008, including, without limitation, the portion of Fiscal
Year 2008 prior to the Effective Date (and in no event shall the amount of such
Annual Bonus payable to the Executive for Fiscal Year 2008 be less than the
Guaranteed Minimum Bonus) and (ii) the Executive shall be eligible to receive a
pro rata Annual Bonus with respect to any Fiscal Year commencing during the
Employment Period but ending after the expiration of the Employment Period,
without regard to whether the Executive is employed by the Company on the date
(following the expiration of the Employment Period) on which annual bonuses with
respect to such Fiscal Year are paid to executives of the Company generally, and
such pro rata Annual Bonus shall be determined by the Company in the same manner
as Annual Bonuses are determined with respect to full Fiscal Years of the
Employment Period (and in no event shall the amount of such Annual Bonus payable
to the Executive for such Fiscal Year be less than the Guaranteed Minimum Bonus
pro rated for the number of days the Executive was employed by the Company in
such Fiscal Year). Each Annual Bonus, if any, shall be paid to the Executive no
later than 2 1/2 months following the end of the Fiscal Year in respect of which
such Annual Bonus is earned (or, if later, the first March 15 following the end
of such Fiscal Year).

(c) Equity. On March 15, 2008, Parent shall grant to the Executive a stock
option award with respect to 1,500,000 shares of Parent’s Common Stock and a
restricted stock award with respect to 1,750,000 shares of Parent’s Common
Stock, which awards shall be governed by (i) the form of a Restricted Stock
Award Agreement and a Stock Option Agreement each as annexed hereto as Exhibits
A and B, respectively, (ii) Parent’s Amended and Restated 2005 Omnibus Award
Plan and (iii) the terms of the Amended and Restated Stockholders Agreement,
dated as of May 10, 2005, by and among Parent, Midco, the Company, the Executive
and certain other stockholders of Parent.

(d) Benefit Plans. During the Employment Period, the Executive shall be eligible
to participate in the employee benefit plans and arrangements of the Company and
its affiliates on terms and conditions no less favorable in the aggregate than
those generally provided to other senior executive officers of the Company.

(e) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable out-of-pocket
expenses incurred by the Executive in the performance of his duties hereunder,
subject to the submission of such written documentation as the Company may
reasonably require in accordance with its standard expense reimbursement
practices and policies. Without limiting the generality of the foregoing, the
Company will reimburse the Executive for first class travel and first class
hotel accommodations in connection with travel undertaken in the performance of
his duties hereunder.

(f) Vacation. During the Employment Period, the Executive shall be entitled to
no less paid vacation for each year commencing with the Effective Date as is
made available generally to senior executives of the Company; provided that such
paid vacation shall be no less than four weeks per year; and provided further
that unused vacation pay in any year may not be carried forward.

 

3



--------------------------------------------------------------------------------

4. Termination. The Employment Period and the Executive’s employment with the
Company shall terminate under the following circumstances:

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death. The Company may
terminate the Executive’s employment and the Employment Period after having
established the Executive’s Disability, by giving to the Executive a “Notice of
Termination” (as defined in Section 4(d)). For purposes of this Agreement,
“Disability” means personal injury, illness or other cause which has rendered
the Executive “disabled” within the meaning of Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”), and unable to
substantially perform his material duties and responsibilities hereunder for a
period of 120 consecutive days, or 120 out of 180 consecutive days, as
determined jointly by a physician selected by the Company reasonably acceptable
to the Executive (or, if he is incapacitated, his legal representative) and a
physician selected by the Executive (or, if he is incapacitated, his legal
representative) and reasonably acceptable to the Company. If such physicians
cannot agree as to whether the Executive has suffered a Disability, they shall
jointly select a third physician who shall make such determination.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity, the Executive incurs a “separation from
service” within the meaning of such term under Code Section 409A, the Executive
shall on such date automatically be terminated from employment hereunder because
of Disability.

(b) With or Without Cause. The Company may terminate the Executive’s employment
and the Employment Period with or without “Cause” (as defined below) by giving
to the Executive a Notice of Termination. For purposes of this Agreement,
“Cause” means (i) the willful and continued failure of the Executive to perform
substantially his material duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after a written demand for performance is delivered to the Executive by the
Board which identifies the manner in which the Board believes that the Executive
has not performed the Executive’s duties and the Executive, after a period
established by the Board and communicated in writing to the Executive (which
period may be no less than 20 days), has failed to cure such failure to the
reasonable satisfaction of the Board, (ii) the willful engaging by the Executive
in gross misconduct which is demonstrably and materially injurious to the
Company or its affiliates, (iii) the Executive’s conviction of, or pleading
guilty to, a felony involving moral turpitude or dishonesty or (iv) a
determination by the Board that any of the Executive’s representations made in
Section 2(d) of this Agreement were untrue when made (provided that the Company
informs the Executive within ninety (90) days of the majority of the members of
the Board having actual knowledge of such breach). A termination of the
Executive by the Company for Cause shall not be effective unless and until the
Company has delivered to the Executive, along with the Notice of Termination, a
copy of a resolution duly adopted by a majority of the Board (excluding the
Executive, if he is a member of the Board) stating that the Board has determined
to terminate the Executive for Cause; provided, however, that no such resolution
shall be permitted to be adopted without the Company having afforded the
Executive the opportunity to make a presentation to the Board and to answer any
questions its members may ask him.

 

4



--------------------------------------------------------------------------------

(c) With or Without Good Reason. The Executive may terminate his employment and
the Employment Period with or without “Good Reason” (as defined below) by giving
to the Company a Notice of Termination. For purposes of this Agreement, “Good
Reason” means, without the Executive’s express written consent:

(i)(x) a change in the duties or responsibilities (including reporting
responsibilities) of the Executive that is inconsistent in any material and
adverse respect with the Executive’s position(s), duties, responsibilities or
status with the Company and its affiliates on the Effective Date (and as such
duties and responsibilities are modified by the assignment to the Executive of
any Additional Operations as permitted under Section 2(a)(ii)), or (y) an
adverse change in the Executive’s title or offices;

(ii) any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, including but not limited to any reduction in the
Target Annual Bonus or maximum attainable Annual Bonus;

(iii) any willful breach by the Company of any other material obligation of the
Company under this Agreement;

(iv) the Company requiring the Executive to be based at any office or location
other than at an office commensurate with the Executive’s position at the
headquarters of the Company in the Borough of Manhattan, New York;

(v) any purported termination by the Company of the Executive’s employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement;

(vi) a failure by the Company to cause any successor to expressly assume this
Agreement pursuant to Section 8(c) hereof; or

(vii) any U.S. or Canadian recorded music operations of the Company, Parent,
Midco or any of their respective directly or indirectly owned subsidiaries shall
not be included within the Division.

Without limiting the generality of any of the foregoing, any change in reporting
line such that the Executive no longer reports to the Parent CEO and any
appointment of any co-Chief Executive Officer of the Division shall constitute
Good Reason, but the appointment of a President or Chief Operating Officer of
the Company shall not constitute Good Reason so long as the Executive continues
to report to the Parent CEO and so long as subparagraphs (i) through (vii) above
are not implicated by such appointment.

A termination by the Executive with Good Reason shall be effective only if the
Executive delivers to the Company a Notice of Termination for Good Reason within
60 days after learning of the circumstances constituting Good Reason; provided,
however, that if such Notice of Termination describes, as Good Reason, only one
or more of the circumstances described in clause (i), (ii), (iii) and (iv) of
this Section 4(c) and, within 30 days following the delivery of such Notice of
Termination, the Company has cured such circumstances to the reasonable
satisfaction of the Executive, then such Notice of Termination shall be
ineffective and

 

5



--------------------------------------------------------------------------------

no Good Reason shall be deemed to exist. The parties agree and acknowledge that,
solely for purposes of this Agreement, the Executive’s provision to the Company
of a written notice of non-renewal of the Employment Period, as provided in
Section 1 of this Agreement, shall be deemed to be a termination by the
Executive without Good Reason.

(d) Notice of Termination. Any termination by the Company with or without Cause
or on account of Disability, or by the Executive with or without Good Reason,
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 9(e). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision of this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
proposed termination date; provided, however, that the information in clause
(ii) shall not be required in the event of any termination by the Company
without Cause or by the Executive without Good Reason.

5. Obligations of the Company Upon Termination.

(a) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or on account of Disability, the Company shall:

(i) pay to the Executive or the Executive’s estate, as applicable, a lump sum
cash payment within ten (10) days after such termination equal to, to the extent
not previously paid: (A) any earned and accrued but unpaid Base Salary, (B) any
earned and accrued but unpaid Annual Bonus for any Fiscal Year ending prior to
such termination, (C) any accrued vacation pay, and (D) any unpaid reimbursable
business expenses due to the Executive in accordance with Section 3(e) (the
amounts described in the preceding clauses (A) - (D), the “Accrued Amounts”);

(ii) pay to the Executive or the Executive’s estate, as applicable, an amount
equal to the sum of: (x) the Executive’s Base Salary through the end of the
month in which such termination occurred, (y) the Executive’s Base Salary for 12
months, and (z) a pro-rated Target Annual Bonus for the Fiscal Year of
termination determined by multiplying such Target Annual Bonus by a fraction,
the numerator of which is the number of days in the Fiscal Year that the
Executive was employed by the Company and the denominator of which is 365, with
such aggregate sum of clauses (x), (y) and (z) above payable (A) in the case of
a termination due to the Executive’s Disability, in 12 substantially equal
monthly installments over the 12 month period following the termination date,
with the first payment commencing within 75 days after the date of the
Executive’s termination of employment (which first payment shall include
payments in arrears for the period commencing on the termination date) and
continuing thereafter on the first day of each subsequent calendar month, or
(B) in the case of a termination due to the Executive’s death, in a single lump
sum cash payment within ten (10) days after such termination;

 

6



--------------------------------------------------------------------------------

(iii) provide those death or disability benefits to which the Executive is
entitled at the date of the Executive’s death or Disability under any benefit
plans, policies or arrangements of the Company; and

(iv) in the case of a termination on account of Disability, provide to the
Executive and the Executive’s spouse and dependents, as applicable, at the
Company’s expense, continued participation in the Company’s group health plan
(or comparable medical coverage) until the earlier of the date the Executive
attains age 65 or the date the Executive becomes eligible for coverage under the
group health plan of another employer.

(b) Cause or Without Good Reason. If the Executive’s employment shall be
terminated (i) by the Company with Cause, or (ii) by the Executive without Good
Reason, the Company shall pay to the Executive a lump sum cash payment within
ten (10) days after such termination equal to, to the extent not previously
paid, the Accrued Amounts.

(c) Without Cause or With Good Reason. If the Executive’s employment shall be
terminated (i) by the Company without Cause or (ii) by the Executive with Good
Reason, the Company shall, within 15 days following the date of such termination
of employment, provide to the Executive a mutual release agreement substantially
in the form attached hereto as Exhibit C (the “Release”); provided that within
60 days following the date of the Executive’s termination of employment the
Executive executes and delivers to the Company the Release. The Company shall
return a fully executed copy of the Release to the Executive within five
(5) business days following the date that the Executive delivers an executed
copy of the Release to the Company. Upon the execution of the Release by the
parties, or if the Company fails to provide the Release and/or promptly return
an executed copy of the Release within the time periods set forth above, the
Executive shall be entitled to receive the following payments and benefits:

(i) to the extent not previously paid, the Accrued Amounts;

(ii) an amount equal to the sum of: (x) the Executive’s Base Salary through the
end of the month in which such termination occurred, (y) the Executive’s Base
Salary for 24 months and (z) the Target Annual Bonus for the Fiscal Year of such
termination, with such aggregate sum of clauses (x), (y) and (z) (collectively,
the “Severance Amount”) payable in 12 substantially equal monthly installments
over the 12 month period following the termination date, with the first payment
commencing within 75 days after the date of the Executive’s termination of
employment (which first payment shall include payments in arrears for the period
commencing on the termination date) and continuing thereafter on the first day
of each subsequent calendar month (subject to the Executive’s continued
compliance with the covenants contained in Section 6 during such payment
period); provided, however, that if the termination event giving rise to payment
of the Severance Amount is a termination by the Executive with Good Reason
solely due to an adverse change to the Executive’s reporting lines such that the
Executive no longer reports to the Parent CEO, then the Severance Amount shall
be limited to $4,000,000.

(iii) a pro-rated Annual Bonus for the Fiscal Year of termination determined by
multiplying (x) the actual Annual Bonus which the Executive would have

 

7



--------------------------------------------------------------------------------

earned in respect of such Fiscal Year had he remained employed for the entire
such Fiscal Year by (y) a fraction, the numerator of which is the number of days
in such Fiscal Year that the Executive was employed by the Company and the
denominator of which is 365, payable at the time bonuses are generally payable
to the Company’s senior executives in respect of such Fiscal Year (but in no
event later than would be required under Section 3(b) above); and

(iv) The Executive and the Executive’s spouse and dependents, as applicable,
shall continue to participate in the Company’s group health and life insurance
plans (or be provided comparable medical and life insurance coverage), at the
Company’s expense, until the earlier of the first anniversary of such
termination or the date the Executive becomes eligible for coverage under the
group health or life insurance plan, as applicable, of another employer.

(d) In General. The Executive shall have no rights upon his termination of
employment with the Company, other than those set forth in each of Section 5(a),
(b) or (c), as applicable, to any compensation or any other benefits from the
Company under this Agreement, provided that amounts which the Executive is
otherwise entitled to receive under any plan, program or arrangement of the
Company or any of its affiliates available to employees generally (other than
any severance plan or program), shall be payable in accordance with such plan,
program or arrangement.

6. Restrictive Covenants. Without in any way limiting or waiving any right or
remedy accorded to the Company or any limitation placed upon the Executive by
law, the Executive hereby agrees as follows:

(a) Non-Solicitation. The Executive agrees that during the Employment Period and
for six months after the expiration or termination thereof (the
“Non-Solicitation Period”), the Executive shall not, directly or indirectly:

(i) hire or make an offer of employment to, or supervise, any employee at the
level of Vice President or above (each, a “Restricted Executive”) of (x) the
Company, Parent, Midco, the Division or the Business or (y) any other direct or
indirect subsidiary or controlled affiliate of the Company (the Company, Parent,
Midco, the Division, the Business and all such other subsidiaries or controlled
affiliates being referred to hereinafter as the “Restricted Operations”) on the
Executive’s own behalf, or on behalf or any person, firm or entity (other than a
Restricted Operation);

(ii) attempt to persuade any Restricted Executive to (1) terminate his
employment with a Restricted Operation, (2) refrain from extending his
employment with a Restricted Operation, (3) refrain from entering into a new
employment arrangement with a Restricted Operation or (4) enter into any
employment arrangement with any competitor of a Restricted Operation;

(iii) hire, or make an offer of employment to, or enter into, or solicit or
offer to enter into, any “Contract” (as hereinafter defined) with, any “Artist”
(as hereinafter defined) on the Executive’s own behalf or on behalf of any
person, firm or entity, if the activities which are the subject of such hiring,
employment or Contract are in any way competitive with a Restricted Operation;
or

 

8



--------------------------------------------------------------------------------

(iv) attempt to persuade any Artist to (1) terminate his or her relationship or
Contract with a Restricted Operation, (2) refrain from extending his or her
relationship or Contract with a Restricted Operation, (3) refrain from entering
into a new Contract with a Restricted Operation or (4) enter into any
relationship or Contract with any competitor of a Restricted Operation.

(b) Confidentiality. The Executive shall not at any time disclose or reveal to
any person, firm or entity, or make use of (otherwise than for the benefit of
the Company or its affiliates), any trade secrets or information of a secret or
confidential nature, including without limitation, matters of a business nature,
such as information about costs, profits, markets, leases, details of recording
agreements, distribution agreements, customer Contracts, manufacturing
processes, financial information, technical and production know-how,
developments, inventions, processes or administrative procedures, concerning the
business or affairs of a Restricted Operation, which the Executive may have
acquired in the course of or incident to the Executive’s employment with the
Company, and the Executive confirms that all such information (“Confidential
Information”) is the exclusive property of the Company and/or such Restricted
Operation. This paragraph shall not apply to disclosures by the Executive (i) in
the proper performance of his obligations under this Agreement during the
Employment Period or to officers, employees, lawyers and accountants of a
Restricted Operation, (ii) to the Executive’s legal counsel in connection with
seeking legal advice related hereto, (iii) to the Executive’s accountants in
connection with seeking financial or tax advice related hereto, or (iv) as
required by law, a court of competent jurisdiction or regulatory agency or other
governmental authority. Nothing herein shall prevent the Executive, subsequent
to the termination or expiration of his employment hereunder, from using or
availing himself of general technical skills, knowledge and experience,
including that pertaining to or derived from the non-confidential aspects of a
Restricted Operation. The term “Confidential Information” shall not include
information generally available and known to the public other than as a result
of a breach of this Section 6(b) by the Executive. The Executive agrees to hold
as Company property all Confidential Information and all books, papers and other
data, and all copies thereof and therefrom, in any way relating to the
businesses of a Restricted Operation, whether made or received by the Executive,
and, on termination of employment, or upon demand by the Company, to deliver the
same to the Company.

 

9



--------------------------------------------------------------------------------

(c) Intellectual Property. Any copyrights, “Musical Compositions” (as
hereinafter defined), trademarks (other than the “Reserved Trademarks” (as
hereinafter defined)), patents, patent applications, inventions, developments
and processes which the Executive during the Employment Period may develop which
may reasonably be expected to be usable by a Restricted Operation in the
ordinary course of its business shall belong to the Company and/or the relevant
Restricted Operation. Furthermore, the Executive agrees to execute any copyright
assignment or other instruments as any Restricted Operation may deem reasonably
necessary (at such Restricted Operation’s expense) to evidence, establish,
maintain, protect, enforce, and/or defend any and all of such Restricted
Operation’s interests under this Section 6(c). All such interests shall vest in
the relevant Restricted Operation whether or not such instrument is requested,
executed or delivered. If the Executive shall not so execute and deliver any
such instrument after reasonable notice and opportunity to do so, the Company
shall have the right to do so in the Executive’s name and the Company is hereby
irrevocably appointed the Executive’s attorney-in-fact for such purposes, which
power is coupled with an interest.

(d) Definitions. For the purposes of Section 6 of this Agreement, the following
definitions shall apply:

(i) “Artists” means (A) any singer or musician, or other person furnishing the
services or works of an artist to a Restricted Operation pursuant to a Contract
with a Restricted Operation pursuant to which such singer, musician or other
person is required to provide exclusive services for the making or delivering of
master “Recordings” (as hereinafter defined) to such Restricted Operation or
(B) any writer, producer or other talent who has entered into a Contract with a
Restricted Operation or who has otherwise provided services to a Restricted
Operation excepting, in the case of both clauses (A) and (B) above, any such
person who is required to provide services to any person or party other than a
Restricted Operation on an exclusive basis pursuant to a Contract that was not
entered into in connection with any violation by the Executive of this
Agreement.

(ii) “Contract” means any contract, other agreement, commitment, binding
arrangement, binding understanding or binding relationship (whether written or
oral and whether express or implied).

(iii) “Musical Compositions” means a musical composition or medley consisting of
words and/or music, or any dramatic material and bridging passages whether in
form of instrumental and/or vocal music, prose or otherwise, irrespective of
length.

(iv) “Recordings” means any recording of sound, whether or not coupled with a
visual image, by any method or format and on any substance or material, whether
now or hereafter known, which is used or useful in the recording, production
and/or manufacture of Records or for any other exploitation of sound, excluding
television and movies (other than music videos or the promotion thereof),
consumer electronics and electronic games.

 

10



--------------------------------------------------------------------------------

(v) “Records” means gramophone discs, magnetic tapes, compact discs, other
storage media and any other device or appliance used for emitting sounds
(whether or not accompanied by visual images) incorporating the Recordings.

(vi) “Reserved Trademarks” means the Phat Farm trademark, Baby Phat trademark,
RUSH trademark, Vendetta trademark and Def Jam trademark and any variation,
derivation, modification or extension thereof and/or any visual representation
or logos thereof.

(e) Severability; Blue-Penciling. Each section, subsection or part thereof under
this Section 6 constitutes an entirely separate and independent restriction. If
any of such covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction (i) the remaining terms and provisions hereof shall be unimpaired
and (ii) the invalid or unenforceable term or provision shall be deemed replaced
by a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.

(f) Necessity; Enforcement. The parties hereto have considered carefully the
necessity for protection of each Restricted Operation against the Executive’s
disclosures of Confidential Information and other actions referred to in this
Section 6, and the nature and scope of such protection. The parties agree and
acknowledge that the duration and scope applicable to the covenants set forth in
this Section 6 are fair, reasonable and necessary, and that the Executive has
received adequate consideration for such obligations. Accordingly, the Executive
agrees that, in addition to any other relief to which the Company may be
entitled, the Company shall be entitled to seek injunctive relief (without the
requirement of posting any bond or other security). from a court of competent
jurisdiction for the purpose of restraining the Executive from any actual or
threatened breach of the covenants contained in this Section 6.

7. Indemnity. To the fullest extent permitted by applicable law, the Company
shall indemnify, defend and hold the Executive harmless from and against any and
all claims, demands, actions, causes of action, liabilities, losses, judgments,
fines, costs and expenses (including, without limitation, the reimbursement of
reasonable attorneys’ fees, settlement expenses, punitive damages and the
advancement of legal fees and expenses, as such fees and expenses are incurred
by the Executive) arising from or relating to (a) claims relating to the
Company, Parent, Midco, the Division or the Business or (b) the Executive’s
service with or status as an officer, director, employee, agent or
representative of the Company, Midco, Parent and/or any of their respective
directly or indirectly owned subsidiaries or in any other capacity in which the
Executive serves or has served (including without limitation, prior to the
Employment Period) at the request of the Board or the Parent CEO for the benefit
of the Company, Midco, Parent and/or their respective directly or indirectly
owned subsidiaries. Without limiting the foregoing, in connection with any such
claim, demand, action, cause of action, liability, loss, judgment or fine, the
Executive shall have the right (i) to be represented by separate counsel
reasonably acceptable to the Company, at the Company’s sole cost and expense,
and (ii) to have the Company pay the cost and expense of any bond that the
Executive may be required to post in order to appeal an adverse decision. The
Company’s obligations under this Section 7 shall be in addition to, and not in
derogation of, any other rights the Executive may have against the Company to
indemnification or advancement of expenses, whether by statute, contract or

 

11



--------------------------------------------------------------------------------

otherwise (including, without limitation, the Executive’s entitlement to
indemnification and the payment or reimbursement of expenses (including
attorneys’ fees and expenses) to the extent provided in and/or permitted by the
Certificate of Incorporation and By-Laws of the Company. The Company shall
maintain directors and officers liability insurance in commercially reasonably
amounts (as reasonably determined by the Board), and the Executive shall be
covered under such insurance to the same extent as any other senior executive of
the Company. The Executive hereby undertakes to repay any advances paid to him
pursuant to this Section 7 if a final judgment adverse to the Executive
establishes that he is not entitled to be indemnified under this Agreement or
otherwise. The Company hereby acknowledges that the undertaking set forth in the
previous sentence satisfies all requirements for any similar undertakings in the
by-laws or other corporate documents of the Company. The Company shall not take
any action that would impair the Executive’s right to indemnification, other
than in connection with a claim by the Company that the Executive is not
entitled to indemnification in accordance with the standards set forth in this
Section 7. The rights and obligations of the parties under this Section 7 shall
survive the termination of the Executive’s employment, the termination or
expiration of the Employment Period and/or the termination of this Agreement and
shall at all times continue in full force and effect.

8. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and, other than as set forth in Section 8(c), shall not be
assignable by the Company without the prior written consent of the Executive
(which shall not be unreasonable withheld).

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

9. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and performed
entirely therein. The parties hereto agree that exclusive jurisdiction of any
dispute regarding this Agreement shall be the state or federal courts located in
New York, New York.

(b) In the event of any termination of the Executive’s employment hereunder, the
Executive shall be under no obligation to seek other employment or otherwise
mitigate the

 

12



--------------------------------------------------------------------------------

obligations of the Company under this Agreement, and there shall be no offset
against amounts due the Executive under this Agreement on account of future
earnings by the Executive. Any amounts due to the Executive under this Agreement
upon termination of employment are considered to be reasonable by the Company
and are not in the nature of a penalty.

(c) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

(d) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(e) All notices required or permitted by this Agreement to be given to any party
shall be in writing and shall be delivered personally, or sent by certified
mail, return receipt requested, or by Federal Express or similar overnight
service, prepaid recorded delivery, addressed as follows:

If to the Executive:

c/o Warner Music Group

75 Rockefeller Plaza

New York, New York 10019

If to the Company:

WMG Acquisition Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: Chief Executive Officer and General Counsel

and shall be deemed to have been duly given when so delivered personally or, if
mailed or sent by overnight courier, upon delivery; provided, that, a refusal by
a party to accept delivery shall be deemed to constitute receipt.

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(g) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(h) This Agreement is the joint product of the Company and the Executive and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of the Company and the Executive and shall not be construed for or
against either party hereto.

(i) Subject to any other documents which may be entered into by the Executive
and the Company on or after the Effective Date (including without limitation the
Restricted Stock Award Agreement and the Stock Option Agreement), this Agreement
contains

 

13



--------------------------------------------------------------------------------

the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and, upon this Agreement becoming effective,
supersedes all prior communications, representations and negotiations in respect
thereto, whether or not in writing, and also supersedes the Employment
Agreement, dated as of January 25, 2004, between the Executive and the Company
(the “Prior Agreement”); provided, that, the Restricted Stock Award Agreement
between the Executive and Parent dated January 25, 2004 shall remain in full
force and effect.

(j) The rights and obligations of the parties set out in Sections 6 and 7 hereof
shall survive the termination of this Agreement and shall continue in full force
and effect in accordance with their respective terms.

10. Section 409A. This Agreement is intended to comply with Section 409A of the
Code and will be interpreted in a manner intended to comply with Section 409A of
the Code. References under this Agreement to the Executive’s termination of
employment shall be deemed to refer to the date upon which the Executive has
experienced a “separation from service” within the meaning of Section 409A of
the Code. Notwithstanding anything herein to the contrary, (i) if at the time of
the Executive’s separation from service with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months following the
Executive’s separation from service (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 10 shall be paid to the Executive in a lump sum and (ii) if any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. Any payments deferred pursuant to the preceding
sentence shall be paid together with interest thereon at a rate equal to the
lower of (i) the average U.S. federal funds rate in effect during the deferral
period minus 50 basis points and (ii) the Company’s actual cash return on its
U.S. short term cash investments during the deferral period minus 20 basis
points. To the extent any reimbursements or in-kind benefits due to the
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section 10; provided that neither the
Company nor any of its employees or representatives shall have any liability to
the Executive with respect to thereto. Without limiting the generality of the
foregoing, if the Executive notifies the Company (with specificity as to the
reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation, or
benefits) would

 

14



--------------------------------------------------------------------------------

cause the Executive to incur any additional tax under Code Section 409A and the
Company concurs with such belief after good faith review or the Company
independently makes such determination, then the Company shall, after consulting
with the Executive, use commercially reasonable efforts to reform such provision
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A; provided,
however, that the Company shall not be required to make modifications that would
be materially disadvantageous to the Company, as determined by the Company in
good faith. To the extent that any provision is modified in order to comply with
Code Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to the Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

/s/ Lyor Cohen

Lyor Cohen WMG ACQUISITION CORP. By:   /s/ Paul Robinson Title:   EVP & General
Counsel

 

16



--------------------------------------------------------------------------------

Exhibit A

WARNER MUSIC GROUP CORP.

RESTRICTED STOCK AWARD AGREEMENT

THIS EXECUTIVE RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered
into as of this 15th day of March 2008, by and between Warner Music Group Corp.,
a Delaware corporation (“Parent”), and Lyor Cohen (the “Executive”).

R E C I T A L S:

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Company”), an
indirect subsidiary of Parent, or one of Parent’s other direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Parent has adopted the Amended and Restated Warner Music Group
Corp. 2005 Omnibus Award Plan (the “Plan”), pursuant to which awards of
restricted shares of the Parent’s Common Stock may be granted to persons,
including persons regularly employed by the Parent or its Affiliates; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined that it
is in the best interests of Parent and its stockholders to grant as of the date
hereof (the “Effective Date”) the restricted stock award provided for herein
(the “Restricted Stock Award”) to the Executive in connection with the
Executive’s services to the Company and the Parent’s Affiliates, such grant to
be subject to the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. As used herein with respect to any
person, the term “Affiliate” shall mean any entity that directly or indirectly
is controlled by, controls or is under common control with such person. The
Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Executive and his legal representative
in respect of any questions arising under the Plan or this Agreement.

2. Grant of Restricted Stock Award. Parent hereby grants on the Effective Date
to the Executive a Restricted Stock Award consisting of 1,750,000 shares of
Common Stock (hereinafter called the “Restricted Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Restricted Shares shall vest in accordance with Section 3(a) hereof.

 

A-1



--------------------------------------------------------------------------------

3. Terms and Conditions.

(a) Vesting.

(i) Except as otherwise provided in this Agreement, the Restricted Shares shall
vest and become non-forfeitable, upon the achievement of both the “Service
Condition” and the “Performance Condition” (each as defined below) with respect
to all or any portion of the Restricted Shares.

(A) Service Condition. The “Service Condition” shall be deemed satisfied with
respect to each of the Tranches described in Section 3(a)(i)(B) in equal annual
installments with respect to 20% of the Restricted Shares covered by each such
Tranche on the day immediately prior to each of the first, second, third, fourth
and fifth anniversaries of the Effective Date (i.e., the Service Condition shall
be deemed satisfied in 20% equal annual installments on March 14 of 2009, 2010,
2011, 2012 and 2013, respectively, and each such date is referred to herein as a
“Service Vesting Date”), provided that the Executive remains employed with the
Company on each such date (subject to Section 3(a)(iii) below).

(B) Performance Condition. The “Performance Condition” shall be deemed satisfied
with respect to each of the “Tranches” of Restricted Shares described below upon
the achievement at any time prior to the fifth anniversary of the Effective Date
of the corresponding performance hurdle described below, in each case, provided
that the Executive is employed with the Company at the time such Performance
Condition is met (subject to Section 3(a)(iii)(D) below).

For the purposes of this Section 3(a)(i)(B), the Restricted Shares shall be
divided into four “Tranches” as follows:

(1) “First Tranche” shall mean 413,666 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the First
Performance Hurdle;

(2) “Second Tranche” shall mean 413,667 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Second
Performance Hurdle;

(3) “Third Tranche” shall mean 413,667 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Third
Performance Hurdle; and

(4) “Fourth Tranche” shall mean 509,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fourth
Performance Hurdle.

For purposes of illustrating the vesting terms described in this
Section 3(a)(i), on each Service Vesting Date, an amount of Restricted Shares
equal to the product of 20% multiplied by the number of Restricted Shares
covered by each

 

A-2



--------------------------------------------------------------------------------

Tranche (if any) with respect to which the relevant Performance Condition has
been satisfied shall become vested and non-forfeitable. Additionally, upon the
achievement of any Performance Condition with respect to a Tranche following the
date on which one or more of the 20% incremental portions of the Service
Condition has been satisfied, an additional amount of Restricted Shares equal to
the product of the number of Restricted Shares covered by such Tranche
multiplied by the percentage of the Service Condition which has been previously
attained shall become vested and non-forfeitable.

(ii) For the purposes of this Section 3(a), and also as and if used elsewhere in
this Agreement, the following terms shall have the following meanings:

(A) “First Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $10.00 per share over 60 consecutive trading
days on the New York Stock Exchange or such other primary stock exchange with
which the Common Stock is listed and traded (or quoted in the Nasdaq) (an
“Exchange”).

(B) “Second Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $13.00 per share over 60 consecutive trading
days on an Exchange.

(C) “Third Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $17.00 per share over 60 consecutive trading
days on an Exchange.

(D) “Fourth Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $20.00 per share over 60 consecutive trading
days on an Exchange.

(iii) Effect of Certain Terminations of Employment. Upon the Executive’s
cessation of employment with the Company or any Affiliate of the Parent for any
reason, any then remaining Unvested Restricted Shares shall be forfeited without
consideration as more fully set out below, except as set out in clauses (D) and
(E) below:

(A) Termination for Cause. Upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination for Cause at any
time, all Unvested Restricted Shares shall be forfeited by the Executive without
the receipt of consideration.

(B) Termination without Cause or for Good Reason. Except as provided in
Section 3(a)(iii)(E) below, upon the Executive’s cessation of employment with
the Company or any Affiliate of the Parent due to a termination without Cause or
for Good Reason, all Unvested Restricted Shares shall be forfeited by the
Executive without the receipt of consideration.

 

A-3



--------------------------------------------------------------------------------

(C) Voluntary Termination without Good Reason. Upon the Executive’s cessation of
employment with the Company or any Affiliate of the Parent due to a voluntary
termination without Good Reason, all Unvested Restricted Shares shall be
forfeited by the Executive without the receipt of consideration.

(D) Termination Due to Death or Disability. In the event of the Executive’s
cessation of employment with the Company or any Affiliate of the Parent by
reason of the Executive’s death or Disability, the Service Condition shall be
deemed to have been satisfied to the same extent as if the Executive had
remained employed by the Company for 12 months following such termination date.
Additionally, following the Executive’s termination due to death or Disability,
any Unvested Restricted Shares shall continue to vest in accordance with
Section 3(a) to the extent that any additional Performance Conditions are
satisfied during the 12 month period following the date of such cessation of
employment. Any Unvested Restricted Shares that remain outstanding 12 months
following the date of the Executive’s termination due to death or Disability
shall be forfeited by the Executive without the receipt of consideration.

(E) Termination without Cause or for Good Reason in Connection with a Change in
Control. Upon the Executive’s cessation of employment with the Company or any
Affiliate of the Parent due to a termination without Cause or for Good Reason,
in each case, provided that such termination occurs on or after, or in
anticipation of, a Change in Control, the Service Condition applicable to each
share of Restricted Stock shall be deemed to have been fully attained.

(iv) Notwithstanding anything herein to the contrary, (A) upon a Change in
Control following which the Common Stock ceases to be traded on an Exchange, any
Unvested Restricted Shares for which a Performance Condition has not been met
will be forfeited; provided, however, that Unvested Restricted Shares for which
a Performance Condition has been met, on or prior to such Change in Control,
will continue to vest upon satisfaction of the corresponding Service Condition;
and (B) if the Fair Market Value as of the date of any Change in Control (or, if
greater, the per share consideration paid in connection with such Change in
Control) exceeds the per share dollar threshold amount of any of the Performance
Conditions described above (without regard to the number of consecutive trading
days for which the average closing price was achieved) then such Performance
Condition shall be deemed to have been achieved as of the date of such Change in
Control, to the extent not previously achieved.

(v) In the event that the Common Stock ceases to be traded on an Exchange
following a transaction or other event that does not constitute a Change in
Control, then, notwithstanding any provision of the Plan, the Restricted Shares
shall remain outstanding and shall continue to be governed by the terms of this
Agreement; provided, however, that Parent shall, after good faith consultation
with the Executive, equitably adjust the terms applicable to the Restricted
Shares (including, without limitation, the Performance Conditions) in order
to maintain, to the extent reasonably possible, the intent of the parties in
establishing the Performance Conditions set out in this Agreement.

 

A-4



--------------------------------------------------------------------------------

(b) The term “Vested Restricted Shares,” as used herein, shall mean each
Restricted Share on and following the time that both the Service Condition and
the Performance Condition set forth in Section 3(a) hereof have been satisfied
as to such share and the Executive has paid any applicable taxes payable with
respect to such share as set forth in Section 3(c) hereof. Restricted Shares
which have not become Vested Restricted Shares are hereinafter referred to as
“Unvested Restricted Shares.”

(c) Taxes. The Executive shall pay to Parent or the Company (as designated by
Parent) promptly upon request, and in any event at the time the Executive
recognizes taxable income in respect of the Restricted Stock Award, an amount
equal to the taxes, if any, Parent determines it is required to withhold under
applicable tax laws with respect to the Restricted Shares. Such payment shall be
made in the form of cash or, upon approval of Parent in its absolute and sole
discretion, by having Parent withhold from the number of Restricted Shares
otherwise issuable pursuant to the settlement of the Restricted Stock Award a
number of Restricted Shares with a Fair Market Value equal to such withholding
liability. The Executive may, but shall not be required to, make an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) to realize taxable income in respect of the grant of the Restricted
Stock Award, in an amount equal to the fair market value of the Restricted
Shares on the Date of Grant. If Executive makes such an election, Executive
shall provide a copy of such election to the Company and Parent as required by
Section 83(b) of the Code.

(d) Certificates. Certificates evidencing the Restricted Shares shall be issued
by Parent and shall be registered in the Executive’s name on the stock transfer
books of Parent promptly after the Effective Date, but shall remain in the
physical custody of Parent or its designee at all times prior to, in the case of
any particular Restricted Shares, becoming Vested Restricted Shares. As a
condition to the receipt of this Restricted Stock Award, the Executive shall
deliver to Parent a stock power, duly endorsed in blank, relating to the
Restricted Shares.

(e) Effect of Failure to Achieve Performance Conditions. Upon the fifth
anniversary of the Effective Date, any then remaining Unvested Restricted Shares
shall be forfeited by the Executive without the receipt of consideration.

(f) Rights as a Stockholder; Dividends. The Executive shall be the record owner
of the Restricted Shares unless and until such shares are forfeited pursuant to
Sections 3(a)(iii) or 3(e) hereof or sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a common stockholder of Parent,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to Unvested Restricted Shares shall be withheld by Parent and shall be paid to
the Executive, without interest, upon the earliest to occur of (i) the fifth
anniversary of the Effective Date, or (ii) the first anniversary of the
Executive’s separation from service within the meaning of Code Section 409A for
any reason, in each case, only with respect to such Restricted Shares (if any)
that have become Vested Restricted Shares on or prior to such date. As soon as
practicable following the vesting of any Restricted Shares, certificates for
such Vested Restricted Shares shall be delivered to the Executive or the
Executive’s beneficiary along with the stock power relating thereto.

 

A-5



--------------------------------------------------------------------------------

(g) Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AMENDED AND RESTATED WARNER MUSIC GROUP CORP. 2005
OMNIBUS AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF MARCH 15,
2008, BETWEEN WARNER MUSIC GROUP CORP. AND LYOR COHEN. A COPY OF SUCH PLAN AND
AGREEMENT IS ON FILE AT THE OFFICES OF WARNER MUSIC GROUP CORP.

(h) Transferability. No Restricted Share may, at any time prior to becoming a
Vested Restricted Share, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Executive and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against Parent; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

4. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

To Parent:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

(b) Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Executive acknowledges that he has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan. Additionally, the Executive acknowledges that the
Restricted Shares shall be subject to the terms of the Amended and Restated
Stockholders Agreement, dated as of May 10, 2005, by and among Parent, WMG
Holdings Corp., the Company, Executive and certain other stockholders of Parent.

 

A-6



--------------------------------------------------------------------------------

(c) Beneficiary. The Executive may file with the Board a written designation of
a beneficiary on such form as may be prescribed by the Board and may, from time
to time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary. The Executive’s beneficiary shall
succeed to the rights and obligations of the Executive hereunder upon the
Executive’s death, except as maybe otherwise described herein.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent, its successors and assigns, and of the Executive and the
beneficiaries, executors, administrators, heirs and successors of the Executive.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or any Affiliate of Parent or
shall interfere with or restrict in any way the right of the Company or any
Affiliate of Parent, which are hereby expressly reserved, to remove, terminate
or discharge the Executive at any time for any reason whatsoever.

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

(h) Waiver. Any right of Parent contained in the Agreement may be waived in
writing by the Board. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(i) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

A-7



--------------------------------------------------------------------------------

(j) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(l) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Warner Music Group Corp.

 

By:   Title:   Lyor Cohen

 

 

A-9



--------------------------------------------------------------------------------

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                    , 2,750,000 shares of Common Stock of Warner Music Group
Corp., a Delaware corporation, issued pursuant to an Executive Restricted Stock
Award Agreement between Warner Music Group Corp. and the undersigned, dated
                    , 2008 and standing in the name of the undersigned on the
books of said corporation, represented by Certificate No.                     ,
and does hereby irrevocably constitute and appoint Warner Music Group Corp. as
the undersigned’s true and lawful attorney, for it and in its name and stead, to
sell, assign and transfer the said stock on the books of said corporation with
full power of substitution in the premises.

 

Dated:                        Name:  

 

 

A-10



--------------------------------------------------------------------------------

Exhibit B

WARNER MUSIC GROUP CORP.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”), is entered into as of this 15 th
day of March 2008 (the “Date of Grant”), by and between Warner Music Group
Corp., a Delaware corporation (“Parent”), and Lyor Cohen (the “Executive”).

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Company”), an
indirect subsidiary of Parent, or one of Parent’s other direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Parent has adopted the Amended and Restated Warner Music Group
Corp. 2005 Omnibus Award Plan (the “Plan”), pursuant to which awards of options
to purchase shares of the Parent’s Common Stock may be granted to persons,
including persons regularly employed by the Parent or its Affiliates; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined that it
is in the best interests of Parent and its stockholders to grant to the
Executive as of the Date of Grant an option to purchase shares of Common Stock
of Parent (“Common Stock”), as provided for herein (the “Stock Option Award”);

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

1. Grant. Parent hereby grants on the Date of Grant to the Executive an option
(the “Option”) to purchase 1,500,000 shares of Common Stock (such shares of
Common Stock, the “Option Shares”), on the terms and conditions set forth in the
Plan and this Agreement. This Option is not intended to be treated as an
incentive stock option under Section 422 of the Code. The number and type of
Option Shares purchasable hereunder shall be subject to adjustment as and in the
manner provided in Section 11 below.

2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. As used herein with respect to any
person, the term “Affiliate” shall mean any entity that directly or indirectly
is controlled by, controls or is under common control with such person. The
Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Executive and his legal representative
in respect of any questions arising under the Plan or this Agreement.

3. Option Price. The price at which the Executive shall be entitled to purchase
the Option Shares upon the exercise of all or any portion of this Option shall
be $             per share, representing the Fair Market Value of the Common
Stock as of the Date of Grant. Such exercise price shall be subject to
adjustment as and in the manner provided in Section 11 below.

 

B-1



--------------------------------------------------------------------------------

4. Expiration Date. Subject to Section 6 hereof, the Option shall expire at the
end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Time (“ET”) on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).

5. Exercisability of the Option.

(a) General. Except as may otherwise be provided herein, the Option shall become
vested and exercisable in five equal installments on the day prior to each of
the first, second, third, fourth and fifth anniversaries of the Date of Grant
(i.e., the vesting dates shall be March 14 of 2009, 2010, 2011, 2012 and 2013,
respectively) provided that the Executive remains employed with the Company on
each such date, such that one hundred percent (100%) of the Option shall be
vested and exercisable on the day prior to the fifth anniversary of the Date of
Grant.

(b) Effect of Certain Terminations of Employment. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent for any reason,
any then remaining portion of the Unvested Option shall be immediately
terminated without the receipt of consideration by the Executive, as more fully
set out below, except as set out in clauses (iv) and (v) below:

(i) Termination for Cause. Upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination for Cause at any
time, the entire Option (regardless of whether then vested) shall be immediately
terminated without the receipt of consideration by the Executive.

(ii) Termination without Cause or for Good Reason. Except as provided in
Section 5(b)(v) below, upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination without Cause or for
Good Reason, any then remaining portion of the Unvested Option shall be
immediately terminated without the receipt of consideration by the Executive.

(iii) Voluntary Termination without Good Reason. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent due to a voluntary
termination without Good Reason, any then remaining portion of the Unvested
Option shall be immediately terminated without the receipt of consideration by
the Executive.

(iv) Termination Due to Death or Disability. In the event of the Executive’s
cessation of employment with the Company or any Affiliate of the Parent by
reason of the Executive’s death or Disability, the additional portion, if any,
of the Option that would have become vested and exercisable if the Executive had
remained employed by the Company for 12 months following such termination date
will become immediately vested and exercisable as of such termination date. Any
remaining portion of the Unvested Option (after giving effect to the preceding
sentence) shall be immediately terminated without the receipt of consideration
by the Executive.

 

B-2



--------------------------------------------------------------------------------

(v) Termination without Cause or for Good Reason in Connection with a Change in
Control. Upon the Executive’s cessation of employment with the Company or any
Affiliate of the Parent due to a termination without Cause or for Good Reason,
in each case, provided that such termination occurs on or after, or in
anticipation of, a Change in Control, the Option shall become fully vested and
exercisable.

(c) The term “Vested Option,” as used herein, shall mean the portion of the
Option on and following the time that the vesting condition set forth in
Section 5(a) or 5(b) hereof has been satisfied as to such portion. The portion
of the Option which has not become the Vested Option is hereinafter referred to
as the “Unvested Option.”

(d) The Option may be exercised only as to the Vested Option, and only by
written notice using the applicable form provided by Parent delivered in person
or by mail in accordance with Section 12(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the Executive
to Parent (A) by certified check or wire transfer (using such wire transfer
instructions as are provided by Parent or the Company), (B) by transferring to
Parent shares of Common Stock, if and in the manner approved by Parent, (C) by a
broker-assisted “cashless exercise” procedure if and in the manner approved by
the Committee, or (D) by any other method approved in writing by the Committee.
If requested by Parent, the Executive shall promptly deliver his copy of this
Agreement evidencing the Option to the Secretary of Parent who shall endorse
thereon a notation of such exercise and promptly return such Agreement to the
Executive. Upon payment of the applicable purchase price and the issuance of the
Option Shares in accordance with the terms and conditions of this Agreement, the
Option Shares shall be validly issued, fully paid and nonassessable.

(e) In the event that the Common Stock ceases to be traded on an Exchange
following a transaction or other event that does not constitute a Change in
Control, then, notwithstanding any provision of the Plan, the Option shall be
treated in the same manner as Parent and the Company treat stock options then
held by the employees of the Company generally.

6. Exercise Period for Vested Option Following Termination of Employment on
Option.

(a) For purposes of this Agreement, the Executive’s employment may be terminated
(i) by the Company for Cause or by the employee in violation of any applicable
employment agreement (a “6(a)(i) Termination”), (ii) by the Executive other than
as a Retirement or for Good Reason and without any violation of any applicable
employment agreement (a “6(a)(ii) Termination”), (iii) by the Company without
Cause (including on account of Disability), or on account of the Executive’s
death or by the Executive for Good Reason (a “6(a)(iii) Termination”) or (iv) by
the Executive on account of Retirement (a “6(a)(iv) Termination”). For purposes
of the preceding sentence, “Retirement” shall mean the Executive’s voluntary
termination of employment with the Company on or after the age of 62, after no
less than 10 years of employment with the Company.

 

B-3



--------------------------------------------------------------------------------

(b) The Vested Option shall remain exercisable by the Executive until the
earlier of the last day of the Option Period or, as applicable, (i) thirty
(30) days following the date of a 6(a)(i) Termination or a 6(a)(ii) Termination,
(ii) one hundred and twenty (120) days following the date of a 6(a)(iii)
Termination and (iii) the last day of the Option Period, in the case of a
6(a)(iv) Termination.

7. Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.
Parent, in its sole discretion, may postpone the issuance or delivery of Option
Shares as Parent may consider appropriate and may require the Executive to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Option Shares in compliance with
applicable laws, rules and regulations.

8. Transferability. Except as described in Section 12(k) of the Plan, the Option
shall not be transferable by the Executive other than by will or the laws of
descent and distribution, and any such purported transfer shall be void and
unenforceable against Parent; provided that the designation of a beneficiary
shall not constitute a transfer or encumbrance.

9. Rights as Stockholder. The Executive shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless, until
and to the extent that (A) this Option shall have been exercised pursuant to its
terms, (B) Parent shall have issued and delivered to the Executive the Option
Shares, and (C) the Executive’s name shall have been entered as a stockholder of
record with respect to such Option Shares on the books of Parent.

10. Tax Withholding. Prior to the delivery of a certificate or certificates
representing the Option Shares, the Executive must pay in the form of a
certified check to Parent or the Company (as designated by Parent) any such
additional amount as Parent (or the Company) determines that it is required to
withhold under applicable federal, state or local tax laws in respect of the
exercise or the transfer of Option Shares; provided that the Committee may, in
its sole discretion, allow such withholding obligation to be satisfied by
withholding Option Shares otherwise deliverable upon exercise of the Option or
by any other method.

11. Adjustments for Stock Splits, Stock Dividends, etc.; Change in Control.
Awards shall be subject to adjustment, substitution, or cancellation as
determined by the Committee in its sole discretion, as is fully set forth in
Section 13 of the Plan.

12. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

 

B-4



--------------------------------------------------------------------------------

To Parent:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

(b) Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Executive acknowledges that he has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan. Additionally, the Executive acknowledges that any shares
of Common Stock acquired upon exercise of the Option shall be subject to the
terms of the Amended and Restated Stockholders Agreement, dated as of May 10,
2005, by and among Parent, WMG Holdings Corp., the Company, Executive and
certain other stockholders of Parent (the “Stockholders Agreement”).

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Executive at any time for any reason whatsoever.

(e) Beneficiary. The Executive may file with Parent a written designation of a
beneficiary on such form as may be prescribed by Parent and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary.

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent and its successors and assigns, and of the Executive and
the beneficiaries, executors, administrators, heirs and successors of the
Executive.

(g) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

B-5



--------------------------------------------------------------------------------

(h) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(j) Interpretations. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. The term
“Company” as used herein with reference to the employment of the Executive or
the termination thereof shall refer to the Company, Parent and each of their
direct and indirect subsidiaries.

(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

WARNER MUSIC GROUP CORP.

 

By:   Title:   EXECUTIVE

 

Name:

 

B-7



--------------------------------------------------------------------------------

NOTICE OF OPTION EXERCISE

To exercise your option to purchase shares of Warner Music Group Corp.
(“Parent”) common stock (“Shares”), please fill out this form and return it to
the Corporate Secretary of Parent, together with a certified check in the amount
of the exercise price due, which is the product of the number of Shares with
respect to which you are exercising the Option and the per share exercise price
per share in your Stock Option Agreement. At its option, Parent may provide for
the exercise price to be paid in a different manner. You are not required to
exercise your option with respect to all Shares thereunder. You also must
include a certified check in the amount of any required payroll taxes and income
tax withholding due in connection with your exercise, unless Parent specifically
provides for such obligation to be satisfied in a different manner (such as the
“cashless exercise” method set forth below).

I hereby exercise my right to purchase                      Shares under the
option granted to me pursuant to the Stock Option Agreement between myself and
Parent, dated as of                     . My option is vested and exercisable as
to the Shares being purchased hereunder.

Please note below the form of payment elected:

Cashless Exercise:

¨ I elect to pay both the exercise price and required payroll taxes and income
tax withholding through a “cashless exercise”. Under this method, Merrill Lynch
will sell some or all of the Shares immediately, with part of the proceeds being
used to pay the exercise price, taxes and brokerage fees. The remaining proceeds
(net of the exercise price, any withholding and brokerage commissions or other
fees) will be paid to the option holder.

Exercise with Cash Payment:

¨ I have enclosed either one or more certified checks covering both the exercise
price of $            and the required payroll taxes and income tax withholding
of $            . (Please contact [Parent] to determine the amount of any
required payroll taxes and income tax withholding.)

If electing the cashless exercise form of payment above, this represents a sale
of Shares. You will need to obtain any necessary pre-clearance required by
Parent’s Insider Trading Policy prior to completing any such exercise.
Additionally, any sale of Shares must comply with and will be subject to the
terms of the Stockholders Agreement.

I hereby represent that, to the best of my knowledge and belief, I am legally
entitled to exercise this option.

 

Signature:

 

 

Printed Name:

 

 

Social Security Number:

 

 

Date:

 

 

 

B-8



--------------------------------------------------------------------------------

Exhibit C

SEPARATION AGREEMENT AND RELEASE

SEPARATION AGREEMENT (“Separation Agreement”) made and entered into on
                         , 200_ between (name) (“you”) and (company)
(“Company”).

In consideration of the mutual covenants, conditions and obligations contained
in this Separation Agreement, you and Company agree as follows:

1. Your employment with Company shall end effective (date). As of that date, you
shall have no further responsibilities as an employee of Company and as of such
date the employment agreement (the “Employment Agreement”) between you and
Company dated (date), [as amended], shall be terminated with no liability of
either party to the other thereunder whatsoever, except as specifically set out
in this Separation Agreement.

2. (a) Subject to your compliance with the terms of this Separation Agreement,
Company shall during the period from the date hereof to                     
(the “Payment Period”) pay you                                         
[DESCRIBE IN REASONABLE DETAIL THE PAYMENTS REQUIRED PURSUANT TO SECTION 5(c)
AND THE TIMING OF THE PAYMENT OF SUCH AMOUNTS IN ACCORDANCE WITH SECTION 10 OF
THE EMPLOYMENT AGREEMENT] (less required withholding). All payments to you
hereunder shall be payable in accordance with the regular payroll practices of
the Company. You shall have no duty to mitigate Company’s damages by seeking
other employment, and Company shall have no right to reduce the amounts payable
to you under this Separation Agreement in the event that you obtain other
earnings.

(b) You and your spouse and dependents, as applicable, shall continue to
participate in the Company’s group health and life insurance plans (or be
provided comparable medical and life insurance coverage), at Company expense,
until the earlier of the first anniversary of your termination of employment or
the date you become eligible for coverage under the group health or life
insurance plan, as applicable, of another employer.

(c) The Company shall pay you any accrued and unused vacation time through
                         , 200   (to the extent not paid prior to the date
hereof).

3. In accordance with the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), you shall have the right, at your expense,
to elect to continue medical insurance coverage under the group insurance plan
maintained by Company for a period of eighteen months beginning on the day
following the first anniversary of the termination of your employment. Further
information regarding COBRA’s coverage, including enrollment forms and premium
quotations, will be sent to you separately.

 

C-1



--------------------------------------------------------------------------------

4.(a) In consideration of, and exchange for, the payment and other benefits to
be received by you under this Separation Agreement, you hereby waive, release
and forever discharge Company and its successors, their directors, officers,
agents, representatives and employees, and the parents, subsidiaries and
affiliates, and the directors, officers, agents and employees thereof (the
“Company Group”) from all claims, causes of action, lawsuits and demands,
attorney’s fees, expenses or other compensation (“Claims”) which in any way
relate to or arise out of the Employment Agreement or your employment with
Company or the termination of your employment, which you may now or hereafter
have under any common law, federal, state or local law, regulation or order,
including without limitation, (i) any Claim under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, as amended,
as well as all liability for any acts that may have violated your rights under
any contract or local fair employment practices law, any employee relations
statute, executive law or ordinance, any unemployment or workers compensation
law or any other duty or obligation of any kind or nature; (ii) all Claims
relating to or arising out of any alleged tortious act, including but not
limited to, wrongful termination, intentional infliction of emotional distress
and defamation; (iii) all Claims which may be alleged against or imputed to
Company by you or by anyone acting on your behalf; and (iv) all Claims for
wages, (including, but not limited to, all Claims in connection with any
long-term incentive compensation plan of Company), monetary and equitable
relief, employment or reemployment with Company in any position.

(b) The Company, on behalf of itself and the Company Group, in exchange for the
consideration embodied in this Separation Agreement, waives, releases, and
forever discharges you from all Claims which the Company Group may now or
hereafter have against you which in any way relate to or arise out of the
Employment Agreement or your employment with Company or the termination of your
employment, which you may now or hereafter have under any common law, federal,
state or local law, regulation or order.

5. Neither you nor Company shall file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any Claims within the scope of paragraph 4.

6. You and Company each acknowledge that nothing in this Separation Agreement
constitutes (or shall be deemed) an admission of liability or wrongdoing by
either you or the Company.

7. Notwithstanding the termination of the Employment Agreement and the mutual
releases set out in this Separation Agreement (A) the rights and obligations of
the parties set out in Sections 6 and 7 of the Employment Agreement shall
survive the termination of the Employment Agreement and shall continue in full
force and effect for the periods specified in the Employment Agreement and
(B) the rights and obligations of the parties set out in this Separation
Agreement and all stock option agreements and restricted stock award agreements
between you and Company or any affiliate thereof entered into prior to the date
hereof shall remain in full force and effect, subject to the terms of such
agreements.

 

C-2



--------------------------------------------------------------------------------

8. You acknowledge that you have read this Separation Agreement and that you
have executed and delivered this Separation Agreement freely and voluntarily,
with full knowledge of all material facts.

9.(a) You acknowledge that you have been advised to seek independent advice and
counsel in connection with this Separation Agreement and have retained counsel
for such purpose, and that you have been afforded the time and opportunity
necessary to seek such advice and counsel to the full extent you may have
desired; and that you have been afforded at least 21 days in which to consider
this Separation Agreement. You understand your obligations and rights under this
Separation Agreement and with such knowledge have entered into and executed this
Separation Agreement freely and voluntarily.

(b) You understand that you may revoke this Separation Agreement within seven
days of its execution, by notifying Company in writing of your desire to revoke
the Separation Agreement, whereupon this Separation Agreement shall be rendered
null and void. The provisions of this Separation Agreement including any payment
due to you shall not be binding upon Company until eight days after the
execution of this Separation Agreement by you.

10. This Separation Agreement constitutes the final and complete agreement
between you and Company with respect to the subject matter hereof. This
Separation Agreement supersedes any and all prior agreements between you and
Company, including, but not limited to, the Employment Agreement. No
modification or waiver of the terms of this Separation Agreement shall be valid
unless in writing and signed by Company and you. This Separation Agreement shall
not be binding upon either you or the Company until it is signed by both parties
hereto.

11. This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and
performed entirely therein. The parties hereto agree that exclusive jurisdiction
of any dispute regarding this Agreement shall be the state or federal courts
located in New York, New York.

IN WITNESS WHEREOF, the undersigned have acknowledged and executed this
Separation Agreement as of the date first set forth above.

 

SAMPLE

 

Lyor Cohen WMG ACQUISITION CORP. SAMPLE By:  

 

 

C-3